DETAILED ACTION
1.	 The present application is being examined under the pre-AIA  first to invent provisions. This office action is based on Amendment filed on 03/08/2021 and an interview conducted on 05/18/2021 with the Applicants' representative Attorney Pavan Agrawal and Attorney Evan Glass (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney R. Evan Glass (Reg. No. 76,187) on May 21st, 2021. 

4.	Claims 1-6 and 8-11 (Renumbered 1-10) are allowed.


Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) An imaging device comprising:
a central processing unit (CPU);
an imaging unit that performs imaging, 
wherein the imaging device is a device mounted in a vehicle, and
wherein the imaging unit images ,
wherein the imaging unit images the image when an ignition of the vehicle is in an off state; and
a memory storing:
a software program storage unit that stores a plurality of software programs; and
a priority storage unit that stores a priority table in which a priority is associated to each of the plurality of software programs and a priority higher than priorities of the other software programs of the plurality of software programs is associated to a software program contributing to an improvement of safety,
wherein the priority table is a table that stores priority about an order of starting each of the plurality of software programs after [[an]] the ignition is turned on; [[and]]
wherein the CPU starts 
wherein the CPU 
sets the priorities of the plurality of software programs according to the stored priorities in the priority table responsive to the ignition turning on;
executes image recognition techniques on the image when the ignition is in the off state,
determines, after the ignition is turned on, a position of the vehicle has not changed from when the imaging unit imaged the image;
determines whether the image of the external environment satisfies a condition based at least on (1) the determination that the position of the vehicle has not changed, and (2) the execution of the image recognition techniques occurring when the ignition was in the off state;
responsive to determining the image satisfies the condition, updates the set priorities according to the satisfied condition by decreasing a priority of an image processing software program of the plurality of software programs; and
serially executes the plurality of software programs in an updated order corresponding to the updated set priorities, and
CPU 
2.	(Currently Amended) The imaging device according to claim 1, wherein the CPU further determines whether the image of the external environment satisfies the condition by: 
determining an external situation using an image recognition technique; and
wherein the CPU 
3.	(Currently Amended) The imaging device according to claim 2, wherein the CPU 
	wherein the CPU 
4.	(Currently Amended) The imaging device according to claim 1,
wherein the priority storage unit stores a plurality of kinds of the priority tables, and
the CPU 
5.	(Currently Amended) The imaging device according to claim 1, wherein the CPU further 
6.	(Currently Amended) The imaging device according to claim 5, wherein

the external information is [[an]] a second imaged image that is imaged by the imaging unit.
7.	(Canceled) 
8.	(Original) The imaging device according to claim 5,
wherein the external information is at least any one piece of information among luminance information of the external world of the vehicle, temperature information of the external world of the vehicle, and own vehicle position information that is a current position of the vehicle.

wherein the plurality of software programs includes a first initialization program to initialize a basic software program,
the plurality of software program includes a plurality of second initialization programs to respectively initialize software programs other than the basic software program among the plurality of software programs, and
after starting one of the plurality of second initialization programs based on the priority table, the CPU 
10.	(Currently Amended) The imaging device according to claim 1,
wherein in a case where there is a plurality of software programs to which identical priority is associated in the priority table, the CPU 
11.	(Currently Amended) The imaging device according to claim 1,
wherein at least one of the plurality of software programs is a software program contributing to improvement of comfort, and
the CPU 
—o—o—o—

         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
	(A).	Examiner concedes as Applicants contended that combination of Takuro, or combination of Takuro and Ohta fails to discloses “sets the priorities of the plurality of software programs according to the stored priorities in the priority table responsive to the ignition turning on; determines whether the image of the external environment satisfies a condition; responsive to determining the image satisfies the condition, updates the set priorities according to the satisfied condition; and serially executes the plurality of software programs in an updated order corresponding to the updated set priorities”, which Examiner fully agrees, and believes that such limitations in the claims are not expressly taught or fairly suggested in the cited prior arts (please refer to Remarks pages:9,[02]). 
(B).	Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the amended independent claims such as in claim 1, “executes image recognition techniques on the image when the ignition is in the off state, determines, after the ignition is turned on, a position of the vehicle has not changed from when the imaging unit imaged the image; determines whether the image of the external environment satisfies a condition based at least on (1) the determination that the position of the vehicle has not changed, and (2) the execution of the image recognition techniques occurring when the ignition was in the off state” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of an imaging unit that performs imaging, wherein the imaging device is a device mounted in a vehicle, and wherein the imaging unit images an image of an environment external to the vehicle renders the pending independent claims allowable. Claims 2-6 and 8-11 are dependent upon claim 1 according to respective statutory classes. Since the independent claim 1 is allowable, claims 2-6 and 8-11 are also allowable at least by virtue of the dependency relationship.
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                               
                                        05/25/2021